Citation Nr: 1438994	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  09-26 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The Veteran's active military service extended from November 1978 to October 1980.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1.  Service treatment records reveal that the Veteran was diagnosed with adult situational reaction resulting from inadaptability and maladjustment to military life; she was discharged as being unsuitable for service.  

2.  The probative evidence of record shows that the diagnostic criteria for a diagnosis of diagnoses of posttraumatic stress disorder (PTSD) have not been met; a diagnosis of generalized anxiety disorder is currently of record.  

3.  The probative evidence of record indicates that the Veteran's generalized anxiety disorder is not related to her military service or to any stressor experienced therein, nor is it related to the adult situational reaction diagnosed during service.  


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013). 

The Veteran has been provided the requisite notice with respect to his claim for service connection for PTSD in a September 2008 letter, which was prior to the initial RO rating decision denying the benefit sought in December 2008.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained available service treatment records; service personnel records; VA medical records; VA examination reports, assisted the Veteran in obtaining evidence; and afforded her the opportunity to present written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise. 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159. The Veteran was afforded two VA examinations in conjunction with her claim for service connection which are adequate in light of the most recent review and medical opinion in December 2013.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).
Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires:  (1) medical evidence establishing a diagnosis of the condition; (2) credible supporting evidence that the claimed in-service stressor occurred; and, (3) a link established by medical evidence, between current symptoms and an in-service stressor.  If the claimant did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304.

In July 2008, the Veteran submitted her claim for service connection for "mental conditions due to my experience and treatment during military service in Iceland."  She indicated that she was seen by a VA social worker at a PTSD clinic who recommended that she file a claim for PTSD.  She further indicated that this was the only place she had been seen for a psychiatric disorder.  

Along with her claim she attached an additional stressor statement.  She indicated that during service she was stationed in Iceland and that she was subjected to verbal and sexual harassment resulting in her drinking, along with nervousness, anxiety, and depression.  

The Veteran's service personnel records have been obtained.  Her discharge papers, DD 214, reveal that she was on active duty from November 1978 to October 1980, a period of just under two years.  She also had one year and one month of foreign service.  She was separated with an honorable discharge.  However, noted reason for her early discharge was "unsuitability - apathy, defective attitudes, and inability to expend effort effectively."  

A copy of the enlisted performance record indicating the dates and locations of her duty assignments, confirms that she was stationed in Iceland.  This record indicates that she received commanding officer's non-judicial punishment in May 1979 while she was still stationed in the United States at a training facility.  This contradicts her assertion that she first began acting out and had decreased performance because of the harassment she experienced upon her arriving at her duty station in Iceland.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  

An enlisted special evaluation report for the period of time from February to June 1980 reveals that the Veteran was stationed in Iceland, was issued because of her "unacceptable standards of performance."  

Service treatment records show that pre-enlistment examination of the Veteran was conducted in January 1978.  Psychiatric and neurologic clinical evaluation of was normal, with no abnormalities noted by the examining physician.  On the accompanying report of medical history she reported a history of neuritis and nervous trouble.  However, all evaluation referenced treatment for neuritis of the right thigh approximately 5 months earlier.  Entry examination records do not support that any pre-existing psychiatric disorder was noted or present on entry into active service.  

Service treatment records in September 1979, while she was stationed in Iceland, reveal that the Veteran was seen for treatment due to unhappiness in the Navy.  It was noted that this was her first duty station and that she had been in the Navy for under a year at that time. She also reported having a significant intimate relationship with another woman who was back in the United States.  She desired to pursue that relationship and leave Iceland.  Depression was noted and referral to legal command was also indicated.  A November 1979 treatment record reveals that the Veteran reported difficulty sleeping due to excessive worry.  

Service treatment records reveal that in August 1980 a psychiatric evaluation of the Veteran was conducted prior to recommendation for administrative discharge.  Again, her military history of this being her first overseas duty station was noted, and she indicated that she would rather be back in the United States.  The examiner noted a December 1979 evaluation where she showed mild depression but no thought disorder.  Also noted were multiple hospital visits for symptoms of stress.  Upon questioning, her problems seemed to center on her unhappiness with the Navy.  She reported having friends in Iceland, but trouble with her job.  A recent disciplinary history was also noted.  She did not report any harassment to the examiner.  The diagnosis was adult situational reaction, with definite personality traits of immaturity and inadaptability.  The psychiatrist recommended administrative separation from the Navy.  

An October 1980 medical report reveals that there was no evidence of psychological disorders, and that the Veteran was medically qualified for transfer from Iceland back to the United States.  In October 1980, a separation examination of the Veteran was conducted.  Psychiatric clinical evaluation was normal, with no abnormalities noted.  On the accompanying report of medical history, the Veteran did not indicate having symptoms of trouble sleeping, depression, or excessive worry.  

From separation from service in October 1980 until June 2008, a period of almost three decades, the Veteran did not seek any mental health treatment.  

A June 2008 a VA outpatient history and physical examination of the Veteran was conducted with respect to her establishment of health care.  She reported being post-menopausal for one and a half years, with complaints of severe mood swings, hot flashes, and instability.  On screening she denied being physically or sexually abused and PTSD screening was negative for any symptoms.  

In July 2008 a PTSD/mental health consultation was conducted by a VA social worker.  The Veteran reported a history of sexual harassment by a superior while in the Navy.  She reported that she acted out and in response after three and one-half years in the Navy she was not allowed to re-enlist.  However, this assertion is not supported by her personnel records showing that she was administratively discharged from service as unsuitable after less than two years of service.  Caluza, 7 Vet. App. at 506.  She reported thinking about the harassment in the Navy "once in a while."  Objective findings did not reveal the presence of any current psychiatric symptoms.  The diagnosis was merely a history of military sexual trauma (MST).  

At a November 2008 VA examination, the Veteran reported a history of verbal sexual harassment while in the Navy and that she "acted out" and was disciplined because of the harassment.  More specifically she indicated that the harassment during service was because she would not date some of the sailors at her duty station, but that she was not in fear of being killed or raped at the time.  Full examination failed to note any active psychiatric symptoms.  There was no Axis I psychiatric diagnosis warranted, but a personality disorder, with dependent and avoidant traits was diagnosed.  See 38 C.F.R. § 3.303 (personality disorders are not disabilities for VA purposes).  The examiner specifically indicated that the reported stressors did not meet the criteria to support a diagnosis of PTSD.  The examiner also stated that after review of the evidence, including her prior mental health evaluation in July, that 

there is no diagnosis of PTSD, and the MST is by history.  The evidence is not consistent with a military sexual trauma, although verbal abuse can be troubling.  The Veteran's adult situational reaction has fully resolved as this is an acute situation.  The Veteran has no history of mental health intervention in about 2.5 decades since she left service.  The Veteran does not exhibit PTSD therefore this cannot relate to service.  She has no other Axis I diagnosis at this time that would relate to military service.  

In May 2009, the Veteran's attorney submitted her notice of disagreement.  He attached copies of excerpts of three articles about the psychological effects of sexual harassment in the work place.  

A February 2010 VA mental health discharge note indicates that the Veteran had not been seen for mental health treatment in over a year and that she was discharged from the clinic.  

In October 2013, a VA examination of the Veteran was conducted.  The examiner conducted a full review of the evidence of record, noting the Veteran's disciplinary history in the Navy as well at the prior mental health records and examination reports.  The examiner also reviewed the articles submitted by the attorney.  The examination revealed that the Veteran exhibited symptoms of anxiety, but no other symptoms which would warrant a diagnosis of PTSD or major depression.  The examiner indicated that a current diagnosis of generalized anxiety disorder was warranted and that this disorder was "less likely than not" due to the adult situation reaction in service.  The rational was that while the Veteran has had a difficult life, there was no long standing pattern of generalized anxiety.  She did not meet the criteria for a diagnosis of PTSD or depression.  The examiner found that adult situational reaction was shown in military service and that such reactions resolve upon resolution of the situation, which is what happened in the Veteran's case.  The examiner acknowledged the medical articles submitted, but indicated that the research merely supported that fact that she had an adult situational reaction.  While the articles also indicated that being involved in sexual harassing environments can lead to depression, the examiner found that on examination of the Veteran, the criteria for a diagnosis of depression was not met.  Further, there were decades where the Veteran did not seek treatment, which was objective evidence that a course, pattern, trend of mental disorder that would have been ongoing from service to present was not shown.  In a December 2013 addendum, the examiner further indicated that the Veteran's generalized anxiety disorder was the result of post-service stressors.  

In January 2014, the Veteran's attorney submitted additional argument.  The attorney argued that the examiner who conducted the 2013 VA Compensation and Pension examination did not consider the Veteran's lay statements and relied merely upon the lack of a multiple decade long lack of any medical evidence of treatment for psychiatric conditions in forming the negative medical opinion.  Further, the attorney asserted that the examiner "failed to consider actual in-service markers of behavior corroborating the Veteran's lay statements."  The Board disagrees.  The examiner fully reviewed, acknowledged and reported in the examination report the Veteran's assertions of in-service stressors along with the documented behavioral problems noted in the service records.  The Veteran's lay statements are not credible in the instant case.  Her continued claim is that she was verbally, and sexually harassed during active duty when she was stationed in Iceland, and that her decline in performance, and ultimately any current psychiatric disorder, is the result of those stressors.  Service records specifically show that the Veteran had disciplinary problems while she was stationed at a training command in the United States, well before she was stationed in Iceland and subject to the harassment she claims.  

Further, the examiner accounted for the Veteran's reported lay history of symptoms and noted that the diagnosis of adult situational reaction made during service was accurate in light of her difficulty adapting to naval service.  Further, the examiner has indicated that the adult situational reaction resolved upon separation, and neither that disorder, nor any harassment during service is the cause of the Veteran's post-service alcohol abuse or currently diagnosed generalized anxiety disorder.  The examiner has also reviewed the articles submitted by the attorney and offered rationale which they do not apply in the present case.     

The evidence of record reveals that the Veteran was diagnosed with an adult situational reaction during service which resulted in her discharge for unsuitability.  This disorder resolved upon the Veteran's being removed from the specific inciting situation.  Even assuming that the Veteran experienced the harassment that she reports she experienced during service, the medical opinion of a VA mental health examiner is that this harassment does not support a diagnosis of PTSD.  Moreover, the Veteran does not endorse any current symptoms to warrant a diagnosis of depression.  A current diagnosis of generalized anxiety disorder is of record but there is no probative evidence linking this disorder to service, the harassment during service, or the adult situational reaction diagnosed during service.  Simply put, there is no probative evidence linking any current psychiatric disorder to her military service or any stressor she may have experienced therein.  The preponderance of the evidence is against the claim for service connection for a psychiatric disorder, claimed as PTSD; the benefit-of-the-doubt rule does not apply and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a psychiatric disorder, to include PTSD, is denied.  



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


